Name: 79/781/EEC: Commission Decision of 30 August 1979 authorizing the French Republic not to apply Community treatment to under garments, knitted or crocheted, not elastic or rubberized; women's, girls'and infants'(other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres, falling within heading No ex 60.04 of the Common Customs Tariff (NIMEXE codes 60.04-51, 53, 81, 83) (category 25), originating in Yugoslavia and in free circulation in the other Member States (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-09-12

 Avis juridique important|31979D078179/781/EEC: Commission Decision of 30 August 1979 authorizing the French Republic not to apply Community treatment to under garments, knitted or crocheted, not elastic or rubberized; women's, girls'and infants'(other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres, falling within heading No ex 60.04 of the Common Customs Tariff (NIMEXE codes 60.04-51, 53, 81, 83) (category 25), originating in Yugoslavia and in free circulation in the other Member States (Only the French text is authentic) Official Journal L 230 , 12/09/1979 P. 0018 - 0019****( 1 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 30 AUGUST 1979 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO UNDER GARMENTS , KNITTED OR CROCHETED , NOT ELASTIC OR RUBBERIZED ; WOMEN ' S , GIRLS ' AND INFANTS ' ( OTHER THAN BABIES ' ) KNITTED OR CROCHETED PYJAMAS AND NIGHT DRESSES , OF COTTON OR SYNTHETIC FIBRES , FALLING WITHIN HEADING NO EX 60.04 OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 60.04-51 , 53 , 81 , 83 ) ( CATEGORY 25 ), ORIGINATING IN YUGOSLAVIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 79/781/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 21 AUGUST 1979 BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO UNDER GARMENTS , KNITTED OR CROCHETED , NOT ELASTIC OR RUBBERIZED ; WOMEN ' S , GIRLS ' AND INFANTS ' ( OTHER THAN BABIES ' ) KNITTED OR CROCHETED PYJAMAS AND NIGHT DRESSES , OF COTTON OR SYNTHETIC FIBRES , FALLING WITHIN HEADING NO EX 60.04 OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 60.04-51 , 53 , 81 , 83 ) ( CATEGORY 25 ), ORIGINATING IN YUGOSLAVIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN YUGOSLAVIA IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THAT COUNTRY ; WHEREAS UNDER THAT AGREEMENT YUGOSLAVIA HAS UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT ITS EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY UP TO THE AMOUNT OF CERTAIN CEILINGS ALLOCATED AMONG THE MEMBER STATES ; WHEREAS IT WAS NOT POSSIBLE ON THAT OCCASION TO ALLOCATE THESE CEILINGS ON THE BASIS OF THE NEEDS OF THE INDIVIDUAL MARKETS ; WHEREAS THERE ARE THEREFORE DISPARITIES EXISTING BETWEEN THE IMPORT CONDITIONS IN THE VARIOUS MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE ACHIEVED PROGRESSIVELY ; WHEREAS THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE OR PROPOSED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF ; WHEREAS , HOWEVER , THE APPLICATION FOR A LICENCE WHICH GAVE RISE TO THE APPLICATION IN QUESTION DOES NOT NEED TO BE COVERED BY SUCH AN AUTHORIZATION IN VIEW OF THE SMALL AMOUNT INVOLVED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN YUGOSLAVIA AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 11 AUGUST 1979 : // // CCT HEADING NO // DESCRIPTION // // EX 60.04 ( NIMEXE CODES 60.04-51 , 53 , 81 , 83 ) ( CATEGORY 25 ) // UNDER GARMENTS , KNITTED OR CROCHETED , NOT ELASTIC OR RUBBERIZED ; WOMEN ' S , GIRLS ' AND INFANTS ' ( OTHER THAN BABIES ' ) KNITTED OR CROCHETED PYJAMAS AND NIGHT DRESSES , OF COTTON OR SYNTHETIC FIBRES // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN FRANCE FOR THE IMPORTATION OF THESE PRODUCTS FROM YUGOSLAVIA OR UNTIL 30 SEPTEMBER 1979 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 30 AUGUST 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT